Exhibit 10.2
October 15, 2009
John D. Ferguson
Corrections Corporation of America
10 Burton Hills Boulevard
Nashville, TN 37215
     Re: Non-Competition, Non-Solicitation and Confidentiality and
Non-Disclosure during your “at-will” employment and term as a member and the
Chairman of the Board of Directors of Corrections Corporation of America (the
“Company”)
Mr. Ferguson:
     As previously discussed, your position as Chief Executive Officer of the
Company comes to an end effective October 15, 2009 and you have elected not to
extend the Employment Agreement, dated as of August 15, 2007, as amended (the
“Agreement”). Notwithstanding, you intend to continue as a member and the
Chairman of the Board of Directors of the Company, subject to election by the
stockholders and the Board of Directors, respectively, in accordance with the
Company’s bylaws. You will also remain employed by the Company as an “at will”
employee on terms and conditions to be established by the Compensation Committee
of the Board of Directors.
     This letter is to establish and clarify that while you are a member of the
Board of Directors and an “at will” employee of the Company, the provisions of
Exhibit A hereto regarding non-competition, non-solicitation and confidentiality
and non-disclosure will be valid and enforceable. Once your positions (as
described above) with the Company come to an end, you will remain bound by the
provisions in Exhibit A for the periods of time set forth therein.
     Please confirm your acknowledgement of and agreement with the foregoing by
reviewing and signing in the space provided below.

            Very truly yours,

CORRECTIONS CORPORATION OF AMERICA
      By:   /s/ Damon T. Hininger         Damon T. Hininger             

Confirmed and Agreed as
of the date written above:

     
/s/ John D. Ferguson
 
John D. Ferguson
   

 



--------------------------------------------------------------------------------



 



Exhibit A
Non-Competition, Non-Solicitation and Confidentiality and Non-Disclosure.
     Non-Competition, Non-Solicitation. Ferguson hereby covenants and agrees
that during term of Ferguson’s employment by the Company or service as a member
of the Company’s Board of Directors and for a period of one (1) year thereafter,
Ferguson shall not, directly or indirectly: (i) own any interest in, operate,
join, control or participate as a partner, director, principal, officer or agent
of, enter into the employment of act as a consultant to, or perform any services
for any entity (each a “Competing Entity”) which has material operations which
compete with any business in which the Company is then engaged; (ii) solicit any
customer or client of the Company with respect to any business in which the
Company is then engaged (other than on behalf of the Company); or (iii) induce
or encourage any employee of the Company to leave the employ of the Company;
provided, that Ferguson may, solely as an investment, hold not more than five
percent (5%) of the combined voting securities of any publicly-traded
corporation or other business entity. The foregoing covenants and agreements of
Ferguson are referred to herein as the “Restrictive Covenant.” Ferguson
acknowledges that he has carefully read and considered the provisions of the
Restrictive Covenant and, having done so, agrees that the restrictions set forth
in this Exhibit A, including without limitation the time period of restriction
set forth above, are fair and reasonable and are reasonably required for the
protection of the legitimate business and economic interests of the Company.
     In the event that, notwithstanding the foregoing, any of the provisions of
this Exhibit A or any parts hereof shall beheld to be invalid or unenforceable,
the remaining provisions or parts hereof shall nevertheless continue to be valid
and enforceable as though the invalid or unenforceable portions or parts had not
been included herein. In the event that any provision of this Exhibit A relating
to the time period and/or the area of restriction and/or related aspects shall
be declared by a court of competent jurisdiction to exceed the maximum
restrictiveness such court deems reasonable and enforceable, the time period
and/or area of restriction and/or related aspects deemed reasonable and
enforceable by such court shall become and thereafter be the maximum
restrictions in such regard, and the provisions of the Restrictive Covenant
shall remain enforceable to the fullest extent deemed reasonable by such court.
     Confidentiality and Non-Disclosure. Ferguson hereby agrees that during the
term of his employment or service as a Director and for a period of one (1) year
thereafter to hold in confidence all information concerning the Company or its
business, including, but not limited to contract terms, financial information,
operating data, or business plans or models, whether for existing, new or
developing businesses, and any other proprietary information (hereinafter,
collectively referred to as the “Proprietary Information”), whether communicated
orally or in documentary or other tangible form. The parties to this Agreement
recognize that the Company has invested considerable amounts of time and money
in attaining and developing all of the information described above, and any
unauthorized disclosure or release of such Proprietary Information in any form
would irreparably harm the Company.

 